United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-3863
                                     ___________

Garney Companies, Inc.,                   *
a Missouri Corporation,                   *
                                          *
             Appellant,                   * Appeal from the United States
                                          * District Court for the
      v.                                  * Western District of Missouri.
                                          *
City of Kansas City, Missouri,            *
                                          *
             Appellee.                    *
                                     ___________

                              Submitted: February 14, 2000
                                  Filed: March 29, 2000
                                   ___________

Before WOLLMAN, Chief Judge, BOWMAN, and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                              ___________

BOWMAN, Circuit Judge.

       Garney Companies, Inc., brought this action for an injunction, alleging that
Kansas City's waiver of its minority and women business enterprise (MBE/WBE)
requirements in the bidding process for a construction contract violated federal and
state law. Kansas City's MBE/WBE program sets goals for participation in City
contracts by firms owned and controlled by minorities and women. The program
requires that bidders either meet these goals or provide evidence of "best faith efforts"
to achieve the goals. Kansas City, Mo., Code of Ordinances § 38-85(3).
Notwithstanding these program requirements, the City Council may waive the
MBE/WBE requirements and "award a City contract to a lowest and best bidder or a
best proposer if the Council determines it is in the best interests of the City." Id. § 38-
91(2).

       In a May 1999 bid on a Water Services Department contract, Garney was the
lowest bidder to satisfy the MBE/WBE goals. Nevertheless, the City awarded the
contract to Darnaby Construction, which failed to meet the goals and failed to provide
evidence of best efforts to meet the goals. Because Darnaby's bid was approximately
$1.7 million lower than Garney's, the City Council waived the MBE/WBE program
requirements for the contract.

      Garney sought injunctive relief under state law1 and federal law. Garney's
federal theories were that (1) the bidding process violated Garney's due process rights
and (2) the waiver ordinance is unconstitutionally vague. The District Court,2 relying
on Hanten v. School District of Riverview Gardens, 183 F.3d 799 (8th Cir. 1999),
disposed of the due process claim on the ground that under Missouri law an
unsuccessful bidder does not have a property interest in either the contract or a fair
bidding process. On the vagueness claim, the District Court concluded that Garney
could not make the required showing that the waiver ordinance would be
unconstitutionally vague in every application because the standard embodied in the
ordinance—"in the best interests of the City"—was so clearly met in this case where




      1
          Garney later waived this claim.
      2
       The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.
                                            -2-
the City saved approximately $1.7 million by waiving the MBE/WBE requirements and
accepting the lower bid.3

       On appeal, Garney raises essentially the same arguments that were before the
District Court. We conclude that Garney's claims are meritless and affirm on the basis
of the District Court's well-reasoned opinion. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      3
        We need not, and do not, decide whether the waiver ordinance is the kind of
law that can be challenged as void for vagueness.
                                         -3-